DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed October 20, 2021, with respect to Claims 1-3 and 9-11 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-3 and 9-11 has been withdrawn. 
Applicant’s arguments, see page 5, filed October 20, 2021, with respect to Claims 1-3, 9-11, and 19-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-3, 9-11, and 19-20 has been withdrawn. 
Applicant’s arguments, see page 6, filed October 20, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The Non-statutory Double Patenting rejection of Claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a method for handling tubulars that includes, inter alia:
translating a bridge of a pipe deck handler over a tubular storage area;
picking up a tubular using a rotatable arm coupled to the bridge; and
moving the first tubular from a first horizontal position associated with a pick-up position (see Fig. 11), rotating the arm and moving the tubular through a vertical position (see Fig.12), and further rotating the arm and moving the tubular to a second horizontal position associated with a delivered position (see Figs. 13-14).
The inventive method allows a tubular to be picked up from a horizontal storage area and rotated through 180 degrees such that it is presented to a drill floor pipe handler in a second horizontal position that is higher than the first/storage horizontal position.  The closest prior art that describes a rotatable arm coupled to a bridge is shown in US 7,744,327.  However, the method does not include moving the tubular from a first horizontal position, through a vertical position, to a second horizontal position.  Instead, this reference only teaches a method in which the tubular is moved from a first/storage horizontal position to a vertical position where it is transferred to the drill floor pipe handler.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following references all show a pipe handler having a rotatable arm and methods that include only moving the tubular from a first horizontal position, through a vertical position, to a second horizontal position: US 6,220,807; US 7,744,327; US 7,802,636; US 8,240,968; and US 8,506,229.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652